broad discretion of the district court, and will not be disturbed absent a
clear showing of abuse).
               Ramos also asserts that the district court abused its discretion
by revoking his probation based on a condition "unilaterally imposed" by
the Division rather than the district court. He specifically contends that
the Division's imposition of the "no-contact order" without "guidance" from
the district court did not comport with due process. We decline to address
this contention because Ramos fails to support it with cogent argument or
citation to authority. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3,
6 (1987). Accordingly, we
               ORDER the judgment of the district court AFFIRMED.'




                           Gibbons


          (1                   , J
Douglas                                      Saitta




       'Although we filed the fast track briefs submitted by the parties,
they fail to comply with the Nevada Rules of Appellate Procedure. The
fast track statement does not contain 1-inch margins on all four sides, see
NRAP 3C(h)(1); NRAP 32(a)(4), or adequate citation to the appendix, see
NRAP 3C(e)(1)(C). The fast track response is not double-spaced. See
NRAP 3C(h)(1); NRAP 32(a)(4). Counsel for the parties are cautioned that
the failure to comply with all applicable rules in the future may result in
the imposition of sanctions. See NRAP 3C(n); Smith v. Emery, 109 Nev.
737, 743, 856 P.2d 1386, 1390 (1993).



                                        2
                cc:   Hon. Valerie Adair, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A